PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/928,354
Filing Date: 30 Oct 2015
Appellant(s): CHOUCAIR et al.



__________________
Stephen Y. Liu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that claim 22 is nonobvious over Poux because the cited art fails to teach of suggest all of the limitations of the cited art namely (1) “a flexible plate with a plurality of geometric shaped cavities comprising truncated pyramidal shapes arrayed thereon”, (2) “a reusable sealed flexible elastic bag comprised of a water vapor impermeable film and having an interior volume”, and (3) “a blister-pack-like structure disposed within the interior volume [of the bag], the structure comprised of a flexible plate with a plurality of geometric shaped cavities comprising truncated pyramidal shapes arrayed thereon.”  While these arguments will be individually addressed below, Appellant’s arguments appear to rely on there being no teaching, suggestion, or motivation to combine the references.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 
Regarding (1) “a flexible plate with a plurality of geometric shaped cavities comprising truncated pyramidal shapes arrayed thereon”, Appellant argues that Appellant’s specification (see Orig. Spec. at paragraph [0070]) provides evidence that the truncated pyramidal shapes can assist in forming the cold compress to curvatures of the body and is therefore the conclusion of obviousness is incorrect.  In raising this argument, it appears that Appellant is asserting criticality of the truncated pyramidal shapes in forming the cold compress to curvatures of the body.  However, according to Appellant’s specification the truncated pyramidal shapes are merely exemplary. The specification presents the truncated pyramidal shapes as an optional choice not the only choice.  Paragraph [0070] of the specification specifically states “a series of structures, exemplified by an array of geometric-shaped cavities, exemplified by truncated pyramids….The truncated pyramids (or other geometric shape) may be formed along with the plate…” and as such no specific criticality is disclosed with respect to the truncated pyramidal shape of the cavities.    
Additionally, Appellant states “reliance on other references, e.g. Wong (US 2009/0287280) and Jouhannet (US 2007/0130840) to teach the feature of Appellant’s claim missing from Poux changes the ground of rejection and cannot be asserted in a Final Office Action.  There was no reliance on Wong which teaches in paragraph [0120] that the resulting heat cells can have any geometric shape, e.g. disk, triangle, pyramid, cone, sphere, square, cube, rectangle, rectangular parallelepiped, cylinder, ellipsoid and the like or Jouhannet which teaches in paragraph [0089]) a thermal cushion where each 
Regarding (2) “a reusable sealed flexible elastic bag comprised of a water vapor impermeable film and having an interior volume”, Appellant argues that the two outer sheets of film 14 and 17, which the Examiner interprets as Appellant’s claim bag, are not sealed to each other to form a volume that can be used to house a blister pack structure.  However, under broadest reasonable interpretation (BRI) words of the claims are given their plain meaning (i.e. the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention), unless inconsistent with the specification.  In Poux, 14 and 17, which form the bag, are sealed around the outer edges and have an interior volume which contains the blister-pack-like structure.  The interior volume contains the entirety of the blister-pack like structure as the interior volume is entire area between 14 and 17 (see the annotated cross-sectional view of Fig. 6 below).

    PNG
    media_image2.png
    317
    532
    media_image2.png
    Greyscale

Regarding (3) “a blister-pack-like structure disposed within the interior volume [of the bag], the structure comprised of a flexible plate with a plurality of geometric shaped cavities comprising truncated pyramidal shapes arrayed thereon”, Appellant argues “If the outer layers of Poux’s multilayer structure could be interpreted as forming a bag simply because each of the outer layers 14 and 17 of Poux’s structure have coextensive areas of adhesion, then Poux actually teaches the formation of multiple bags, each containing a single geometric cavity rather than a blister-pack-like structure disposed within the interior volume [of the bag], the structure comprised of a flexible plate with a plurality of geometric shaped cavities.  However, under BRI, the interior volume is the entirety of the space between 14 and 17 of Poux (see annotated Fig. 6 above) and all compartments are located within this volume.
Appellant argues that claim 33 is nonobvious over the combination of Poux and Von Hoffman as Poux already describes a benefit of its therapeutic device as allowing it to conform to the part of the body being treated and as such a motivation to combine is 
Appellant additionally argues that “the inclusion of metal beads would increase the weight of the therapeutic device, which obviates another stated benefit of Poux’s therapeutic device, namely its light weight.”  Again Appellant points to Poux at Col. 1, lines 26-29.  It appears that applicant is arguing that the proposed modification would render the prior art unsatisfactory for its intended purpose, and therefore there is no suggestion or motivation to make the proposed modification.  The inclusion of metal beads would not make the device of Poux so unreasonably heavy so as render it unsatisfactory for its intended purpose or inoperable and would allow for the added functionality of draping under its own weight thus allowing the therapeutic medium to come to rest adjacent to the entire surface to be treated.  Additionally, the proposed modification does not change the principle under which Poux is designed to operate.
For the above reasons, it is believed that the rejections should be sustained.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794
                                                                                                                                                                                                        /KATRINA M STRANSKY/Primary Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.